DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1, 2 and 7-14 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1, 2 and 7-14 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) presenting a character string obtained as a character recognition result by performing character recognition on a document image; specifying a character instructed by a user from a plurality of characters included in the presented character string; generating a plurality of candidate character strings corresponding to the presented character string by using a substitution candidate for the specified character and not using a substitution candidate for a character other than the specified character in the presented character string; and finalizing one correct character string from the plurality of generated candidate character strings based on a second instruction from a user. 

 Claim 15 is allowed. The following is an examiner's statement of reasons for allowance: The claim 15 contains allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) control a display to display a character string including characters obtained by performing character recognition on a document image; specify a character instructed by a user among the characters; control the display to display candidate character strings corresponding to the character string, wherein each of the candidate character strings includes all of the characters other than the specified character and a character different from the specified character instead of the specified character; and specify one of the displayed candidate character strings based on a user instruction. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2004/0255218 to Tada et al. which teaches a document retrieval method and system for separately performing a process for correcting erroneously recognized characters existing in characteristic character strings within a seed document or the documents to be registered and a process for tolerating erroneously recognized characters existing in the documents targeted for retrieval. The process for correcting erroneously recognized characters existing in characteristic character strings extracts characteristic character strings from a read document, replaces the extracted characteristic character strings containing erroneously recognized characters with character strings appropriate for document retrieval, and selects characteristic character strings for use in actual document retrieval. However, Tada et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.    

The other art is US Publication No. 2006/0215937 to Snapp which teaches Systems, methods, and software consistent with the present invention use combinations of two or more letters (xgraphs) or characters, such as three letter combinations (trigraphs), to aid in deciphering ambiguous characters in OCR systems. Embodiments consistent with the invention compare possible xgraphs constructed by substitution for the ambiguous OCR-read character(s) to a reference set of xgraphs. The reference set of xgraphs contains predetermined valid xgraphs, which may be ranked by preference. If a possible xgraph matches a reference xgraph, then the ambiguous character(s) are resolved in favor of the characters in the reference xgraph. Embodiments may also use the context of the ambiguous character string to aid in resolving the ambiguity where more than one possible solution exists. However, Snapp fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.     


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675